DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (US 20080288446 A1, hereinafter Hu).

Regarding Claim 1, Hu discloses a method for controlling processing by a data server ([0011]: Example systems and methods support processing time-constrained queries. The time-constrained queries are to be executed in a predictable, controllable, period of time), the method comprising: 
receiving by a computing system, from a client entity, a request for information ([0021]: FIG. 1 illustrates a system 100 to support time-constrained queries. System 100 includes a receive logic 120 to receive a query 110); and 
responsive to the computing system receiving from the client entity the request, 
(i) determining by the computing system, based on the client entity from which the computing system received the request, a processing time limit for the data server to apply in processing a query for the information ([0012]: The query execution plan may be analyzed by DBMS analytics (e.g., time estimators, execution plan creators) to determine how long the plan is expected to take to complete; [0021]: Analytics logic 140 may estimate the amount of time a query proposed by constraint rewrite logic 130 will consume based, for example, on information available in an execution plan), and
(ii) generating and sending by the computing system to the data server the query, including in the query an indication of the determined processing time limit ([0028]: System 100 may support creating and/or executing a time-constrained SQL query by transforming (e.g., rewriting) a query based on a cost-based optimizer estimate of the processing time for the rewritten query. In one example, receive logic 120 may accept an SQL SELECT statement that has been extended by a TIME CONSTRAINT (T) clause (where T indicates time in seconds)),
whereby the data server receives and processes the query and imposes the specified processing time limit on the processing of the received query ([0013]: When a time constraint is included in a query, a DBMS configured with example systems and/or methods may generate a query execution plan that is expected to complete in the allocated time; [0026]: Example systems and methods may impose a time constraint on selected queries. [See also para [0011], [0039]] ).

Regarding Claim 2, Hu discloses the method of claim 1, further comprising:
receiving, by the computing system, the information from the data server in response to the query ([0040]: Time-constrained queries that involve aggregates and SAMPLE clauses may be analyzed in light of information provided by user-defined aggregate functions. Figure two illustrates a system 200 to support queries having soft time constraints); and 
sending the received information from the computing system to the client entity in response to the request ([0040]: These aggregate functions provide information a user may examine to evaluate the quality, usefulness, and/or relevance of an approximate aggregate result; [0055]: example systems (e.g., 100, 200) and methods (e.g., 300, 400) may seek to return as many resulting rows as possible. See also para [0029]-[0034], [0042]-[0044]).

Regarding Claim 3, Hu discloses method of claim 1, wherein determining, based on the client entity from which the computing system received the request, the processing time limit for the data server to apply in processing the query for the information comprises: 
determining the processing time limit based on an identity of the client entity from which the computing system received the request ([0025]: Example systems and methods may also interact with RFID (radio frequency identification) applications. Sensors associated with RFID applications may generate voluminous data tracking objects. Time-constrained queries can facilitate generating approximate statistics regarding objects detected by RFID sensors in a timely (e.g., relevant) manner).

Regarding Claim 4, Hu discloses the method of claim 1, wherein determining based on the client entity from which the computing system received the request, the processing time limit for the data server to apply in processing the query for the information comprises:
determining the processing time limit based on a class of the client entity from which the computing system received the request ([0024]: Example systems and methods may also interact with mobile network applications. In some mobile applications, the user is interested in complex select queries with top-k results, which are often bound by time. Consider a user who expects to pass a certain location in the next 2 minutes and is interested in finding out if there are any coffee shops and/or gas stations that accept a certain credit card near that location. Results returned after the 2 minutes have passed are useless to the user. Thus a query may be modified with a time constraint to produce a useful result in a relevant time frame. [The mobile network application corresponds to a class, i.e., Mobility Management Entity (MME)).


Regarding Claim 5, Hu discloses the method of claim 1, wherein the computing system has access to mapping data that maps each of various client entity identities or classes to a respective processing time limit, the mapping data mapping a first client entity identity or class to a first respective processing time limit and mapping a second client entity or class to a second respective processing time limit different than the first respective processing time limit ([0024]: Example systems and methods may also interact with mobile network applications [mapping data]. In some mobile applications, the user is interested in complex select queries with top-k results, which are often bound by time [the location of each user determines the respective processing time limit]), and
wherein determining, based on the client entity from which the computing system received the request, the processing time limit for the data server to apply in processing the query for the information comprises referring to the mapping data to determine the processing time limit based on the client entity from which the computing system received the request ([0024]: Consider a user who expects to pass a certain location in the next 2 minutes and is interested in finding out if there are any coffee shops and/or gas stations that accept a certain credit card near that location. Results returned after the 2 minutes have passed are useless to the user. Thus a query may be modified with a time constraint to produce a useful result in a relevant time frame).

Regarding Claim 6, Hu discloses the method of claim 1, wherein the computing system comprises a Home Subscriber Server (HSS) ([0111]-[0117]: FIG. 5 illustrates an example computing device in which example systems and methods described herein, and equivalents, can operate; While example systems, methods, and so on have been illustrated by describing examples… Additional advantages and modifications will readily appear to those skilled in the art [Computer 500 corresponds to a Home Subscriber Server]), and 
wherein the data server comprises a Subscriber Profile Repository (SPR) (Fig. 5, system 500; [0113]: The memory 504 can store processes 514 and/or data 516, for example  [Data storage resource data 516 corresponds to a Subscriber Profile Repository. The limitations are directed to non-functional descriptive materials because the claimed steps are being performed the same to achieve the same outcome regardless of the components]). 

Regarding Claim 7, Hu discloses the method of claim 6, wherein the client entity comprises an entity selected from the group consisting of a Mobility Management Entity (MME) ([0024]: Example systems and methods may also interact with mobile network applications), a Call Session Control Function (CSCF), and a Telephony Application Server (TAS) ([0023] Example systems and methods may interact with a Decision Support System (DSS); [0026]: Example systems and methods may also facilitate data center service level management. Consider a data center that employs a Service Level Agreement (SLA) to ensure quality and codify customer expectations. [The limitations are directed to non-functional descriptive materials because the claimed steps are being performed the same to achieve the same outcome regardless of the components]).

Regarding Claim 8, Hu discloses the method of claim 1 wherein the request for information comprises a DIAMETER request, and wherein the query for the information comprises a Lightweight Directory Access Protocol (LDAP) query ([0011]: Thus, example systems and methods may accept a query (e.g., SQL query) that includes a soft time constraint that will be treated as a suggested upper bound for query processing time; [0021]: FIG. 1 illustrates a system 100 to support time-constrained queries; [0028]: System 100 may support creating and/or executing a time-constrained SQL query [Query 110 corresponds to a query, i.e., a DIAMETER request or LDAP query. The limitations are directed to non-functional descriptive materials because the claimed steps are being performed the same to achieve the same outcome regardless of the components]). 
 
Regarding Claim 9, Hu discloses the method of claim 8, wherein including in the query the indication of the determined processing time limit comprises including in the LDAP query a TimeLimit value indicative of the determined processing time limit (Fig. 1, query 110; [0013]: To support identifying time constraints and query optimization modes, example systems and methods support processing additional clauses in an SQL query. The additional clauses may specify a soft constraint time (e.g., time limit in seconds) [Query 110 corresponds to the LDAP query]).

Regarding Claim 10, Hu discloses the method of claim 1, wherein the computing system comprises a Unified Data Management (UDM) function ([0111]-[0117]: FIG. 5 illustrates an example computing device in which example systems and methods described herein, and equivalents, can operate; While example systems, methods, and so on have been illustrated by describing examples… Additional advantages and modifications will readily appear to those skilled in the art), and 
wherein the data server comprises a Unified Data Repository (UDR) (Fig. 5, system 500; [0113]: The memory 504 can store processes 514 and/or data 516, for example  [Data storage resource data 516 corresponds to a Unified Data Repository. The limitations are directed to non-functional descriptive materials because the claimed steps are being performed the same to achieve the same outcome regardless of the components]). 

Regarding Claim 11, Hu discloses the method of claim 10, wherein the client entity comprises an entity selected from the group consisting of an Access and Mobility Management Function (AMF), a Session Management Function (SMF), and an Authentication Server Function (AUSF) ([0024]: Example systems and methods may also interact with mobile network applications. [See also para [0023]-[0026]. The limitations are directed to non-functional descriptive materials because the claimed steps are being performed the same to achieve the same outcome regardless of the client entity]).

Regarding Claim 12, Hu discloses a method for controlling processing by a data server, the method comprising: 
receiving a request for information stored by the data server, wherein the request originates from a client entity ([0021]: FIG. 1 illustrates a system 100 to support time-constrained queries. System 100 includes a receive logic 120 to receive a query 110); 
determining, based on the client entity from which the request originated, a processing time limit to be imposed by the data server in searching for the information ([0012]: The query execution plan may be analyzed by DBMS analytics (e.g., time estimators, execution plan creators) to determine how long the plan is expected to take to complete; [0021]: Analytics logic 140 may estimate the amount of time a query proposed by constraint rewrite logic 130 will consume based, for example, on information available in an execution plan); and 
causing the data server to impose the determined time limit in searching for the information, to facilitate a response to the request for information ([0013]: When a time constraint is included in a query, a DBMS configured with example systems and/or methods may generate a query execution plan that is expected to complete in the allocated time; [0026]: Example systems and methods may impose a time constraint on selected queries. [See also para [0011]),
wherein the method is carried out by a mediator between the client entity and the data server (The term “is” indicates the limitation is directed to non-functional descriptive material as the element does not necessarily functionally impact the structure of the claim since the steps in the claims would be performed the same regardless of whether the method is carried out by a mediator), wherein the mediator receives from the client entity the request for the information ([0028]: In one example, receive logic 120 may accept an SQL SELECT statement that has been extended by a TIME CONSTRAINT (T) clause (where T indicates time in seconds)) and 
responsively sends to the data server a query for the information, and wherein causing the data server to impose the determined time limit in searching for the information comprises including by the mediator within the query the determined processing time limit (Fig. 3; [0013]: When a time constraint is included in a query, a DBMS configured with example systems and/or methods may generate a query execution plan that is expected to complete in the allocated time. The acceptable nature of results determines a technique(s) employed by the DBMS to constrain execution time).

Regarding Claim 13, Hu discloses the method of claim 12, wherein determining, based on the client entity from which the requests originated, the processing time limit to be imposed by the data server in searching for the information comprises determining the processing time limit based on an identity or class of the client entity ([0025]: Example systems and methods may also interact with RFID (radio frequency identification) applications. Sensors associated with RFID applications may generate voluminous data tracking objects. Time-constrained queries can facilitate generating approximate statistics regarding objects detected by RFID sensors in a timely (e.g., relevant) manner)).

Regarding Claim 16, Hu discloses a computing system for controlling processing by a data server (Fig. 5, computer 500; ([0011]: Example systems and methods support processing time-constrained queries. The time-constrained queries are to be executed in a predictable, controllable, period of time), the computing system comprising: 
a network communication interface (Fig. 5, [0116]: The computer 500 can operate in a network environment and thus may be connected to network devices 520 via the i/o devices 518); 
a processing unit (Fig. 5; processor 502); 
non-transitory data storage (Fig. 5, memory 504); and 
program instructions stored in the non-transitory data storage and executable by the processing unit to cause the computing system to carry out operations including ([0085]: Thus, the described methodologies can be implemented as processor executable instructions and/or operations provided by a computer-readable medium): 
receiving from a client entity, via the network communication interface, a request for information ([0021]: FIG. 1 illustrates a system 100 to support time-constrained queries. System 100 includes a receive logic 120 to receive a query 110), and 
responsive to receiving from the client entity the request, 
(i) determining, based on the client entity from which request was received, a processing time limit for the data server to apply in processing a query for the information ([0012]: The query execution plan may be analyzed by DBMS analytics (e.g., time estimators, execution plan creators) to determine how long the plan is expected to take to complete; [0021]: Analytics logic 140 may estimate the amount of time a query proposed by constraint rewrite logic 130 will consume based, for example, on information available in an execution plan), and 
(ii) generating and sending the query to the data server, via the network communication interface ([0028]: System 100 may support creating and/or executing a time-constrained SQL query by transforming (e.g., rewriting) a query based on a cost-based optimizer estimate of the processing time for the rewritten query. In one example, receive logic 120 may accept an SQL SELECT statement that has been extended by a TIME CONSTRAINT (T) clause (where T indicates time in seconds)), 
whereby the data server receives and processes the query and imposes the specified processing time limit on the processing of the received query ([0013]: When a time constraint is included in a query, a DBMS configured with example systems and/or methods may generate a query execution plan that is expected to complete in the allocated time; [0026]: Example systems and methods may impose a time constraint on selected queries to facilitate satisfying the SLA. [See also para [0011], [0039]]).

Regarding Claim 17, Hu discloses the computing system of claim 16, wherein the operations additionally include: 
receiving the information from the data server in response to the query ([0040]: Time-constrained queries that involve aggregates and SAMPLE clauses may be analyzed in light of information provided by user-defined aggregate functions. Figure two illustrates a system 200 to support queries having soft time constraints); and 
sending the received information to the client entity in response to the request ([0040]: These aggregate functions provide information a user may examine to evaluate the quality, usefulness, and/or relevance of an approximate aggregate result; [0055]: example systems (e.g., 100, 200) and methods (e.g., 300, 400) may seek to return as many resulting rows as possible. See also para [0029]-[0034], [0042]-[0044]).

Regarding Claim 18, Hu discloses the computing system of claim 16, wherein determining, based on the client entity from which the request was received, the processing time limit for the data server to apply in processing the query for the information comprises: determining the processing time limit based on an identity or class of the client entity from which the computing system received the request ([0025]: Example systems and methods may also interact with RFID (radio frequency identification) applications. Sensors associated with RFID applications may generate voluminous data tracking objects. Time-constrained queries can facilitate generating approximate statistics regarding objects detected by RFID sensors in a timely (e.g., relevant) manner).

Regarding Claim 19, Hu discloses the computing system of claim 16, further comprising: 
mapping data stored in the data storage, wherein the mapping data maps each of various client entity identities or classes to a respective processing time limit, the mapping data mapping a first client entity identity or class to a first respective processing time limit and mapping a second client entity or class to a second respective processing time limit different than the first respective processing time limit ([0024]: Example systems and methods may also interact with mobile network applications [mapping data]. In some mobile applications, the user is interested in complex select queries with top-k results, which are often bound by time [the location of each user determines the respective processing time limit]), 
wherein determining, based on the client entity from which the request was received, the processing time limit for the data server to apply in processing the query for the information comprises referring to the mapping data to determine the processing time limit based on the client entity from which the request was received ([0024]: Consider a user who expects to pass a certain location in the next 2 minutes and is interested in finding out if there are any coffee shops and/or gas stations that accept a certain credit card near that location. Results returned after the 2 minutes have passed are useless to the user. Thus a query may be modified with a time constraint to produce a useful result in a relevant time frame)..

Regarding Claim 20, Hu discloses the computing system of claim 16, wherein the computing system is an entity selected from the group consisting of a Home Subscriber Server (HSS) and a Unified Data Management (UDM) function ([0111]-[0117]: FIG. 5 illustrates an example computing device in which example systems and methods described herein, and equivalents, can operate; While example systems, methods, and so on have been illustrated by describing examples… Additional advantages and modifications will readily appear to those skilled in the art [Computer 500 corresponds to a Home Subscriber Server]. The limitations are directed to non-functional descriptive materials because the claimed steps are being performed the same to achieve the same outcome regardless of the components]).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 163.06. An amendment which does not comply with the provisions of 37 CFR 1.12l(b), (c),  (d), and (h) may be held not fully responsive. See MPEP § 714." Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S D H/Examiner, Art Unit 2168
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168